— Appeal by defendant from a judgment of the Supreme Court, Richmond County (Sangiorgio, J.), rendered on February 7, 1983, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The credibility of the identification of the defendant by the complainant based upon her acquaintance with him for seven years, as opposed to defendant’s alibi defense, presented a jury question. There is no basis in the record for disturbing the jury’s resolution of that question. It cannot be said that, upon this record, the People failed to prove defendant’s guilt beyond a reasonable doubt. The court’s refusal to charge robbery in the third degree was not error as no reasonable view of this record could support a conclusion that defendant committed the robbery but did not use a firearm (CPL 300.50 [1], [2]; People v Blim, 63 NY2d 718; People v Glover, 57 NY2d 61; People v Scarborough, 49 NY2d 364; People v Everett, 103 AD2d 978). O’Connor, J. P., Rubin, Lawrence and Eiber, JJ., concur.